Citation Nr: 1709162	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  15-44 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased disability rating for a left knee disability, rated as 20 percent disabling for degenerative changes and 10 percent disabling for residual instability prior to May 29, 2014, and presently rated as 30 percent disabling, status-post total knee replacement, from July 1, 2015.  

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to February 1954.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board observes that during the pendency of this appeal, the Veteran underwent a total knee replacement of his left knee and is in receipt of a temporary 100 percent disability rating pursuant to 38 C.F.R. § 3.40 (2016), for the period between May 29, 2014, and July 1, 2015.  As that constitutes a total grant of benefits during that period of time, that period is not on appeal.  As such, the issue appeal has been characterized to exclude that time, as described above.  

A motion to advance this appeal on the Board's docket has been raised by the Board's acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  

The issue of an increased disability rating for the Veteran's left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not sustain a right knee or left hip incident, injury, or illness during active service.

2. The Veteran's right knee and left hip disabilities did not manifest to a compensable degree within one year of separation from active service.

3. The Veteran's right knee disability is not etiologically linked to his service-connected left knee disability.

4. The Veteran's left hip disability is not etiologically linked to his service-connected left knee disability.


CONCLUSIONS OF LAW

1. The criteria for service connection of a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection of a left hip disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in March 2012.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran seeks service connection for a right knee and left hip disability, which he contends is secondary to his service-connected left knee disability.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

After considering all evidence in the record, the Board finds that neither claim should be granted.  

A review of the Veteran's service treatment records do not reveal any incident, injury or illness associated with his left hip or right knee and he has not indicated that any such incident ever occurred.  Rather, the Veteran asserts that his right knee and left hip disabilities are secondary to his left knee disability.  As discussed above, the Veteran is service-connected for a left knee disability.

The Veteran has a present diagnosis of osteoarthritis of the right knee.  He also has a present diagnosis of osteoarthritis of the left hip.

The Veteran was afforded a VA examination in March 2012 in connection with his claims on appeal.  The examiner conducted a thorough examination, to include a review of his private treatment records and a physical examination of the Veteran's right knee and left hip.  With regard to the Veteran's right knee disability, the examiner stated that the Veteran has osteoarthritic changes of the right knee, variously diagnosed since January 2001.  Review of the current medical literature concerning the etiology of osteoarthritis does not support the notion that this condition could have been caused by an abnormal gait or other compensation of locomotion due to the Veteran's service-connected left knee condition.  Concerning the left hip disability, the examiner stated that the Veteran has had osteoarthritic changes of both hips noted to be present by x-ray examination since August 1996.  Review of the current medical literature concerning the etiology of osteoarthritis does not support the notion that this condition could have been caused by an abnormal gait or other compensation of locomotion due to the Veteran's service-connected left knee condition.  

In support of his claim, the Veteran has submitted a significant number of private treatment records.  Although those records document ongoing treatment for a right knee and left hip disability, none of those records include any opinion regarding the possible etiology of those disabilities.  

The Board also observes that the Veteran's representative has submitted statements arguing in favor of service connection for both disabilities on appeal.  Particularly, the Board notes that the Veteran's representative submitted a statement in December 2015, with the Veteran's VA Form 9 (Appeal to the Board of Veterans' Appeals) in which he contends that overcompensation and antalgic gait, the result of his left-knee disability, caused the Veteran's right knee and left hip disabilities.

Ultimately, the Board finds the opinion of the VA examiner to be more persuasive in this matter.  

Particularly, the Board finds that the VA examiner has provided the only competent medical opinion in this case.  The examiner is a medical professional and was able to review the overall record, including the Veteran's medical history and opinions, as well as consider an in-person physical examination.  Further that opinion was supported by citation to known medical principles and medical treatise evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions");  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (an "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  Regarding the competency of the Veteran's representative's statement, the Board acknowledges that lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran's representative is an attorney.  There is no evidence that he holds the appropriate medical training and expertise that the VA examiner holds, and thus, is not competent to make an etiological conclusion regarding the cause or severity of the Veteran's right knee and left hip disabilities.  See id.  

In sum, the Board finds that service connection on a direct basis is not warranted because the Veteran did not sustain an in-service injury, illness, or incident to which either disability may be etiologically linked.  Presumptive service connection is not appropriate as neither disability has been shown to have manifested to a compensable degree within one year of leaving active service.   Finally, based on the evidence of record, the Board finds that the evidence does not support a medical nexus between either the Veteran's present right knee or left hip disabilities and his service-connected left knee disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left hip disability is denied.  


REMAND

When the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran underwent a total left knee replacement in May 2014.  He was granted a temporary 100 percent rating for the duration of his convalescence, and assigned a 30 percent rating, effective July 1, 2015.  However, the Veteran has not been afforded a VA examination after his knee replacement, so the Board is unable to adjudicate any portion of the claim after his convalescence.  As such, an examination to assess his left knee status post-total knee replacement, must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records pertaining to the issues on appeal.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2. Schedule the Veteran for a VA examination of his left knee.  The complete record should be made available to the examiner selected to conduct the examination.

The examiner should provide a detailed description of the Veteran's left knee disability, to include any evidence of residual weakness, pain or limitation of motion (it would be helpful if the examiner described the severity of any such residuals).  Range of motion should be described in terms of degree of motion lost. All findings must include range of motion testing in active motion and passive motion, as well as weight-bearing and non-weight-bearing motion.  Additional loss of range of motion due to pain, weakness, fatigability, or incoordination should also be reported (such a determination should be expressed in terms of degrees of additional limitation of motion).  Any evidence of ankylosis, subluxation or lateral instability (and the severity thereof), or impairment of the tibia and fibula should also be reported.  

3. Thereafter, readjudicate the claim on appeal in light of all evidence in the record.  If the benefit sought on appeal should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


